



Exhibit 10.1
EXECUTION VERSION






AMENDMENT NO. 2


This Amendment NO. 2, dated as of April 11, 2018 (this “Amendment”) is entered
into by and among BASIC ENERGY RECEIVABLES, LLC (the “Borrower”), BASIC ENERGY
SERVICES, L.P. (the “Servicer”), BASIC ENERGY SERVICES, INC. (“Parent”), MORGAN
STANLEY SENIOR FUNDING, INC., as the Lender providing a new Commitment (the
“Commitment Increase Lender”), and UBS AG, STAMFORD BRANCH, as administrative
agent (in such capacity, the “Administrative Agent”).
PRELIMINARY STATEMENTS
A. Borrower, Servicer, Parent, the lenders from time to time party thereto (the
“Lenders”) and Administrative Agent are parties to that certain to the Credit
AND SECURITY Agreement dated as of September 29, 2017 (as amended or otherwise
modified from time to time, the “Credit Agreement”).
B. The Borrower and the Administrative Agent desire to increase the Aggregate
Commitments in the aggregate principal amount of $30,000,000 (the “Commitment
Increase”) pursuant to Section 2.06(f) of the Credit Agreement. The Commitment
Increase Lender has agreed to provide a new Commitment in the amount set forth
opposite its name on Schedule A to this Amendment. Upon consummation of the
Commitment Increase pursuant to the terms hereof, the Aggregate Commitments will
equal $150,000,000.
Accordingly, in consideration of the mutual agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:
SECTION 1. Defined Terms. Capitalized terms used but not otherwise defined
herein (including the preliminary statement hereto) shall have the meanings
assigned thereto in the Credit Agreement. The provisions of Section 1.02 of the
Credit Agreement are hereby incorporated by reference herein, mutatis mutandis.
SECTION 2. Additional Commitments.
(a) The Commitment Increase Lender hereby acknowledges and agrees that it hereby
provides a new Commitment in the amount of $30,000,000, as set forth opposite
its name on Schedule A to this Amendment and each party hereto acknowledges and
agrees that, after giving effect to the terms and provisions of this Amendment,
including, without limitation, the proposed Commitment Increase, the Commitments
of each Lender shall be as set forth on Schedule A to this Amendment.
(b) The Commitment Increase Lender hereby (i) represents and warrants that
(A) it has full power and authority, and has taken all action necessary, to
execute and deliver this Amendment and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement and (B) it
has received a copy of the Credit Agreement, together with copies of such
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Amendment and to purchase its
applicable Commitment, and on the basis of which it has made such analysis and
decision independently and without reliance on the Administrative Agent or
Collateral Agent; (ii) agrees that (A) from and after the Amendment Effective
Date, it shall be a party to and be bound by the provisions of the Credit
Agreement and, to the extent of the Commitments set forth opposite its name on
the Schedule A







--------------------------------------------------------------------------------





hereto, have the rights and obligations of a Lender thereunder and under the
Loan Documents, (B) it will, independently and without reliance on the
Administrative Agent or Collateral Agent, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(C) it will perform in accordance with their terms all of the obligations that
by the terms of the Loan Documents are required to be performed by it as a
Lender; and (iii) appoints and authorizes Administrative Agent and Collateral
Agent to take such actions as an agent on its behalf and to exercise such powers
under the Credit Agreement and the other Loan Documents as are delegated to
Administrative Agent or Collateral Agent, as the case may be, by the terms
thereof, together with such powers as are reasonably incidental thereto.
(c) The terms and conditions of any Commitments and Loans provided in connection
with the Commitment Increase shall be identical to the Commitments and Loans
under the Credit Agreement as in effect immediately prior to giving effect to
this Amendment and such increased Commitments and the Loans thereunder shall be
deemed to be “Commitments” and “Loans”, respectively, for all purposes under the
Credit Agreement and other Loan Documents.
(d) The Commitment Increase Lender shall receive an Upfront Fee in connection
with its Commitment in an amount such that no additional Upfront Fees shall be
required to be paid to any existing Lender under clause (e)(vi) of Section 2 of
the Credit Agreement.
SECTION 3. Representations and Warranties. To induce the other parties hereto to
enter into this Amendment, Borrower, Servicer and Parent each represents and
warrants to the Administrative Agent and the Commitment Increase Lender that:
(a) The representations and warranties set forth in Article VI of the Credit
Agreement and in each other Loan Document are true and correct (A) in the case
of the representations and warranties qualified as to materiality, in all
respects and (B) otherwise, in all material respects, in each case on and as of
the Amendment Effective Date as though made on and as of such date, except to
the extent that such representations and warranties expressly relate to an
earlier date.
(b) No Default or Event of Default has occurred and is continuing after giving
effect to this Amendment.
(c) None of the Loan Documents in effect on the Amendment Effective Date,
including, without limitation, the Receivables Transfer Agreement, will be
rendered invalid, non-binding or unenforceable against any Loan Party as a
result of this Amendment. The Liens created under such Loan Documents will
continue to secure the Obligations, and will continue to be perfected, in each
case, to the same extent as they secured the Obligations or were perfected
immediately prior to the Amendment Effective Date.
(d) The Credit Agreement, as amended by this Amendment and the consummation of
the transactions contemplated hereby, (i) have been duly authorized by all
requisite corporate or limited liability company action of the Borrower,
Servicer and Parent, (ii) are permitted under and will not violate the
organizational or governance documents of such Persons and (iii) will not
violate, conflict with or result in a default under any agreement or other
instrument binding upon such Persons or their assets, including, without
limitation, the Parent Credit Agreement or any other Loan Document, except, with
respect to clause (iii) above, for any such violation, conflict or default that
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.







--------------------------------------------------------------------------------





(e) The Commitment Increase Lender shall fund to the Administrative Agent its
proportionate share of the Aggregate Revolving Exposure as determined by the
Administrative Agent, calculated after giving effect to the Commitment Increase.
The Administrative Agent will then distribute to the existing Lenders in an
amount equal to each such existing Lender’s Applicable Percentage of the
Aggregate Revolving Exposure, calculated after giving effect to the Commitment
Increase, in accordance with the terms of the Credit Agreement.
SECTION 4. Effectiveness. This Amendment shall become effective on and as of the
date on which each of the following conditions precedent is satisfied (such
date, the “Amendment Effective Date”):
(a) The Administrative Agent shall have received duly executed and delivered
counterparts of this Amendment that, when taken together, bear the signatures of
the Borrower, the other Loan Parties, the Commitment Increase Lender and the
Administrative Agent.
(b) The Administrative Agent shall have received evidence of consent by the
Parent Credit Agreement Lenders to the increase in the Aggregate Commitments
provided for in this Amendment.
(c) The Administrative Agent shall have received from each of the Loan Parties
(i) a certificate, in form and substance reasonably satisfactory to
Administrative Agent, dated as of the Amendment Effective Date and executed by
an authorized officer, which shall (A) certify the resolutions of the governing
body of such entity approving this Amendment and authorizing the execution,
delivery and performance thereof and (B) certify as to the representations and
warranties set forth in Section 3 above.
(d) The Administrative Agent shall have received a legal opinion, in form and
substance satisfactory to Administrative Agent, from Hunton Andrews Kurth LLP,
counsel for the Loan Parties, covering the Amendment and the actions
contemplated herein, which shall include, among other things, (i) due
authorization, execution and delivery and (ii) no conflict with any Loan
Document, the Parent Credit Agreement or applicable law.
(e) The Commitment Increase Lender shall have received an Upfront Fee in the
amount of $150,000.
SECTION 5. Effect of this Amendment. (a) Except as expressly set forth herein,
this Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Administrative
Agent, the Lenders or any other Secured Party under the Credit Agreement or any
other Loan Document, and shall not alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle any Loan Party to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document in similar or different circumstances. This Amendment shall
apply and be effective only with respect to the provisions of the Credit
Agreement specifically referred to herein.
(b) From and after the Amendment Effective Date, any reference to the Credit
Agreement shall mean the Credit Agreement as modified by this Amendment.
(c) This Amendment shall constitute a “Loan Document” for all purposes of the
Credit Agreement and the other Loan Documents.
SECTION 6. Reaffirmation; Further Assurances. Each of the Borrower and the other
Loan Parties hereby acknowledges that it expects to receive substantial direct
and indirect benefits as a result of







--------------------------------------------------------------------------------





this Amendment and the transactions contemplated hereby, and each of the
foregoing hereby consents to this Amendment and the transactions contemplated
hereby, and hereby confirms its respective grants of security interests, as
applicable, under each of the Loan Documents to which it is party, and agrees
that, notwithstanding the effectiveness of this Amendment and the transactions
contemplated hereby, such guarantees, pledges and grants of security interests
shall continue to be in full force and effect and shall accrue to the benefit of
the Secured Parties.
SECTION 7. Expenses. The Borrower agrees to reimburse the Administrative Agent
for its reasonable out-of-pocket expenses in connection with this Amendment,
including the reasonable fees, charges and disbursements of Winston & Strawn
LLP.
SECTION 8. Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by electronic
transmission (e.g., “pdf”) of an executed counterpart of a signature page to
this Amendment shall be effective as delivery of an original executed
counterpart of this Amendment.
SECTION 9. No Novation. This Amendment shall not extinguish the obligations for
the payment of money outstanding under the Credit Agreement or discharge or
release the Lien or priority of any Loan Document or any other security therefor
or any guarantee thereof. Nothing herein contained shall be construed as a
substitution or novation of the Obligations outstanding under the Credit
Agreement or instruments guaranteeing or securing the same, which shall remain
in full force and effect, except as modified hereby or by instruments executed
concurrently herewith. Nothing expressed or implied in this Amendment or any
other document contemplated hereby shall be construed as a release or other
discharge of the Borrower under the Credit Agreement or any Loan Party under any
other Loan Document from any of its obligations and liabilities thereunder. The
Credit Agreement and each of the other Loan Documents shall remain in full force
and effect, until and except as modified hereby or thereby in connection
herewith or therewith.
SECTION 10. Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
SECTION 11. Headings. Section headings used herein are for convenience of
reference only, are not part of this Amendment and are not to affect the
construction of, or be taken into consideration in interpreting, this Amendment.
[Remainder of page intentionally left blank]


















--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the date first above
written.


UBS AG, Stamford Branch,
as Administrative Agent and as a Lender,
 
by
/s/Craig Pearson
 
Name: Craig Pearson
 
Title: Associate Director
 





 
by
/s/Kenneth Chin
 
Name: Kenneth Chin
 
Title: Director
 






























































--------------------------------------------------------------------------------







Morgan Stanley Senior Funding, Inc.,
as a the Commitment Increase Lender,


 
by
/s/Michael King
 
Name: Michael King
 
Title: Vice President












































































































--------------------------------------------------------------------------------











Basic Energy Receivables, LLC, as Borrower


By: /s/T.M. "Roe" Patterson
Name: T.M. "Roe" Patterson
Title: President, CEO



        















































































--------------------------------------------------------------------------------











Basic Energy Services, L.P., as Servicer


     By: Basic Energy Services GP, LLC, its General Partner


By: Basic Energy Services, Inc., its
Sole Member




By:     /s/T.M. "Roe" Patterson        
Name: T.M. "Roe" Patterson
Title: President, CEO     

















































--------------------------------------------------------------------------------







Basic Energy Services, Inc., as Performance Guarantor




By:     /s/T.M. "Roe" Patterson            
Name:     T.M. "Roe" Patterson
Title: President, CEO











































































--------------------------------------------------------------------------------









Agreed to and acknowledged by the undersigned solely with respect to Section 6
hereof.




BER Holdco, LLC, as SPV Holdco




     By:     /s/T.M. "Roe" Patterson            
Name:     T.M. "Roe" Patterson
Title: President, CEO


























--------------------------------------------------------------------------------





SCHEDULE A


COMMITMENT SCHEDULE
Lender
Commitment
UBS AG, Stamford Branch
$50,000,000
CIT Bank, N.A.
$50,000,000
Morgan Stanley Senior Funding, Inc.
$30,000,000
Siemens Financial Services, Inc.
$20,000,000
 
 
 
 
Total
$150,000,000










